OPINION ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Although we refuse the application in this case, no reversible error, we are not to be understood as approving the language of the court of appeals regarding the duty of good faith and fair dealing. 716 S.W.2d 737 (Tex.App. — Corpus Christi, 1987). See Arnold v. National County Mutual Fire Insurance Co., 725 S.W.2d 165 (Tex.1987); English v. Fischer, 660 S.W.2d 521, 524 (Tex.1983) (Spears, J., concurring).
The record in this case does not include the depositions and affidavits on which the trial court expressly relied in granting partial summary judgment. In the absence of the complete record considered by the trial court, the appellate presumption is that the omitted summary judgment evidence supports the trial court’s judgment. Bering v. Republic Bank of San Antonio, 581 S.W.2d 806, 809 (Tex.Civ.App. — Corpus Christi 1979, writ ref’d n.r.e.); Williams v. Mack Financial Corp., 505 S.W.2d 316, 319 (Tex.Civ.App. — Tyler 1973, writ ref’d n.r.e.).